By the Court.
This is an action of contract to recover upon a fire insurance policy alleged to have been issued by the defendant upon property of the plaintiff injured by fire. There was testimony tending to show that in 1926 the plaintiff had insurance in six companies, the defendant being one, on his property through the agency of one Lenzen, and that at their expiration in February, 1927, he requested the agent to renew the policies who said that he would do so; that he heard no more of the matter of reinsurance until after the fire when he was told by the agent that the defendant did not send a new policy. He had never received anything in writing which would indicate an intention to renew the policy. The agent testified that he told the plaintiff he must write to the defendant, which he did, but received no reply; that he never himself issued any *230renewal policy and never bound the risk. There was no testimony as to the extent of the agent’s authority, but it was agreed that he was without general power. Plainly upon this evidence the finding in favor of the defendant was justified.

Exceptions overruled.